Citation Nr: 0206886	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955. 

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the veteran's claim in December 1998 to 
obtain treatment records from the veteran's private 
physician.  In September 2000, the Board ruled that the 
veteran's claim of service connection for residuals of a 
right foot injury was plausible and remanded the claim, 
ordering a VA examination to evaluate the veteran's 
disability.

This claim began as one for service connection of a left foot 
condition.  During a January 1995 hearing at the RO, the 
claim was recharacterized as one for service connection of a 
right foot condition.  In its December 1998 Decision, the 
Board found that the veteran had withdrawn the issue of 
service connection for a left foot injury from appellate 
consideration.

The veteran had a personal hearing before the undersigned 
Member of the Board in March 2002.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran has current residuals of a right foot injury 
sustained during his military service.


CONCLUSION OF LAW

Residuals of a right foot injury were incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  

The veteran contends that he currently suffers from residuals 
of a right foot injury, which occurred during service, and 
that service connection for residuals of the right foot 
injury is appropriate.  After a review of the evidence, the 
Board finds that his contentions are supported by the record, 
and that his claim of service connection for residuals of a 
right foot injury should be granted.  

I. Service Connection for Residuals of a Right Foot Injury

Most of the veteran's service medical records are 
unavailable.  The National Personnel Records Center reported 
that they did not have such records for the veteran, and that 
they had probably been accidentally destroyed in a 1973 fire 
at that facility.  The veteran has submitted VA outpatient 
treatment records, statements from his private physician, 
statements from his brother, and his own statements to 
support his claim.  In the aggregate, these indicate that he 
sustained injury to his right foot in service when it was 
struck by the blade of a fan.  The veteran has described the 
circumstances of the injury in detail, including his 
testimony before the undersigned Member of the Board.
 
The veteran submitted multiple letters from his private 
physician, Dr. Jerome.  These statements report that the 
physician has treated the veteran since 1964 for right foot 
problems.  Statements were also submitted from the veteran's 
brother and multiple other persons as evidence of the 
veteran's right foot injury residuals and medical treatment.   

VAMC Outpatient treatment records from 1994 and 1997 detail 
the veteran's complaints of chronic pain in his right foot, 
toe, ankle and Achilles tendon.

In an April 2001 VA examination report, the physician noted 
that the veteran had a curvy, linear scar on the heel of his 
right foot that would be consistent with the type of injury 
the veteran claims occurred during service.  The examining 
physician stated in his report that, based on the medical 
evidence and the supporting statements, it is more likely 
than not the injuries to the right foot were caused by the 
type of injury the veteran claims occurred during service.  
The physician also reported that he found the veteran to be 
consistent and very graphic about the details of his injury.  

The veteran is competent to report what he experienced - that 
is, the circumstances in which he sustained an injury to his 
right foot in service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, VA has additional duties due to 
the apparent loss of the veteran's service medical records in 
a fire at the National Personnel Records Center.  VA has a 
heightened duty to assist the veteran in developing his claim 
since the records have been lost or destroyed by fire.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). See also Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 
supra.  Given the loss of the veteran's service medical 
records, and the opinion of the VA examiner that the injuries 
of the right foot are consistent with the type of injury 
described by the veteran, the Board concludes that the record 
supports the grant of service connection for residuals of a 
right foot injury. 

In brief, the record shows that the veteran has current 
residuals of a right foot injury that were incurred in 
service.  Medical evidence of record and multiple statements 
submitted by the veteran demonstrate a relationship linking 
the veteran's residuals of a right foot injury with an injury 
during his active military service.  The Board finds that the 
veteran's claim for service connection of residuals of a 
right foot injury must be granted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

With respect to the notice provisions, the record reflects 
that the veteran has been afforded notice of the laws and 
regulations governing entitlement to service connection for 
disabilities as well as evidence needed to establish these 
claims contained in statements of the case issued in April 
1995 and 1998 as well as May 2000 and October 2001.  He has 
not submitted or identified additional evidence or provided 
additional argument.  The facts relevant to these claims have 
been properly developed and there is no further action that 
should be undertaken to comply with the notice and duty to 
assist provisions of the VCAA and the implementing 
regulations. 

The RO advised the veteran of the evidence necessary to 
support his claims for entitlement to service connection for 
residuals of a right foot injury.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran was given a VA examination to evaluate his claimed 
disability.  All evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

Service connection for residuals of right foot injury is 
granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

